Title: From George Washington to Samuel Huntington, 13 September 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Quarters Bergen County Septemr 13th 1780
                        
                        This will be presented to your Excellency by Captain Hendricks Solomon of Stockbridge who with about Twenty
                            of his Tribe have been serving as Volunteers with the army since the beginning of July—They have been generally attached
                            to the Light Infantry and have conducted themselves with great propriety and fidelity—seeing no immediate prospect of any
                            operations in this quarter in which they can be serviceable, they are disirous of returning home after receiving some
                            compensation for the time which they have been with us—and after having made a visit to Philadelphia. I have thought it
                            best to gratify them, not only on account of its being agreeable to them, but because I have it not in my power to furnish
                            them with some articles of Cloathing which they request and which they would prefer to money—Congress will I doubt not
                            direct such a supply as they shall think proper. Captain Solomon with part of these people were with us in the Year
                            1778—The Tribe suffered severely that Campaign in a skirmish with the Enemy, in which they lost their Chief and several of
                            their Warriors. I have the honor to be With the greatest respect Your Excellency’s Most Obet & hum. Servant
                        
                            Go: Washington
                        
                    